Title: Enclosure: Account of Expenditures for the Mint, [25 March 1793]
From: Rittenhouse, David
To: Jefferson, Thomas


EnclosureAccount of Expenditures for the Mint

[25 Mch. 1793]

Account of Expenditures for the Purposes of The Mint of the United States




Dolls. Cents


For purchasing two Lots of Ground together with a Dwelling House,
Still House, with two large Copper Stills &ca.

4266.67



Dolls Cts



For erecting two New brick buildings, Furnaces, a Frame Mill House & Stable &c.




Vizt. Scantling, Boards, plank, Shingles
775.44



      Stone
106 56



      Lime &ca.
184 22



      Bricks
751 21



      Sand, Haling
72 88



      Bricklayer’s Bill
688.12



      Carpenter’s Do.
683 44



      Stone Cutter’s Do.
21 65



      Nails, Hinges &ca.
128 83



      Iron Stoves, Sheet Iron
77 81



      Painting & Glazing
92 13



      Pump Maker
 36 31





3618.60


Smith’s work done out of The Mint for the buildings and Machinary

760.06


Castings of Iron, Brass, wooden Patterns for Do. Bar Iron and Steel

843 33


  Mill-Wright’s Bill, not yet complete

345 75


      Ironmongery

148.28


      Coals and Fire wood

275 13


Provisions, Spirits &ca. for raising The several Buildings and for Labourers

158 80


      Horses, Oxen, and Harness for Do.

194 78


      Hay, Oats, Shorts &ca. for Do.

74.61


Lead, Tin, Black Lead Muffles & Pots, Weights, Brushes, Expence of Assaying &ca.

121.68


Incidental Expences of Offices, Advertisments &ca.

111.02


Labourers employed at The Buildings & Works & Mechanics from July 1st. to December 31st. 1792
}including many small Articles}
924.16


Labourers, Mechanics &ca. Employed from January 1st to March 16th. 1793

725 44


      Cash advanced for Sundry Articles

50.00


      For Copper purchased

1920 17


Officers Salaries and Clerk’s Pay in part to December 31st. 1792

1694 88




$16,233.46


Received on The Presidents warrant of July 10th. 1792
10,000



”   on Do.     Do.     November 29th 1792
5,000



”   for Sundry Appurtenances of The Distillary, sold
170 21



      Ballance, The Mint in advance
1063.25





$16,233.46


 